         Case 2:14-cr-20030-KHV Document 143 Filed 08/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                    CRIMINAL ACTION
v.                                          )
                                            )                    No. 14-20030-03-KHV
ALLEN J. WILLIAMS,                          )
                                            )
                         Defendant.         )
____________________________________________)

                               MEMORANDUM AND ORDER

       On December 1, 2015, the Court sentenced defendant to 155 months in prison. The Court

also ordered defendant to pay $5,025.00 in restitution. Currently, defendant has a remaining

balance of $1,368.95 on his restitution obligation. This matter is before the Court on the Motion

Of The United States For An Order Authorizing Payment From Inmate Trust Account (Doc. #137)

filed May 10, 2021. For reasons stated below, the Court sustains in part the government’s motion.

       The government asks the Court to authorize full payment of defendant’s restitution

obligation from funds in his inmate trust account. On April 30, 2021, pending the outcome of the

government’s motion, it temporarily encumbered $1,368.95 from defendant’s inmate trust

account. As a result, as of May 14, 2021, defendant’s available balance in his inmate trust account

was $3.69.

       The Court has substantial discretion in determining how restitution is to be paid. United

States v. Wilson, 416 F.3d 1164, 1170 (10th Cir. 2005). In the event of a “material change” in

defendant’s economic circumstances that might affect his ability to pay restitution, the Court may

“adjust the payment schedule” for restitution “or require immediate payment in full.” 18 U.S.C.

§ 3664(k). In addition, when defendant receives “substantial resources from any source,” the
           Case 2:14-cr-20030-KHV Document 143 Filed 08/23/21 Page 2 of 2




Court shall require him to apply the value of such resources to any restitution that is still owed.

18 U.S.C. § 3664(n).

       Defendant asks the Court to order that the government take only $1,068.95 from his inmate

trust account and that he satisfy the remaining $300.00 of his restitution obligation through

monthly payments. Defendant states that he has various monthly expenses such as hygiene

products and haircuts. Even so, he has not stated how much money he receives each month or

explained why he needs more than $100.00 in his trust account. Based on defendant’s objection

and consistent with the government’s practice to leave inmates at least $100.00 in their inmate

trust accounts, the Court orders that defendant pay the remaining amount of his restitution as

follows:

       1. $1,268.95 shall be satisfied from the funds that the government temporarily
       encumbered from defendant’s inmate trust account.

       2. The remaining $100.00 shall be satisfied, beginning October 1, 2021, through
       monthly payments of $20.00 from defendant’s inmate trust account.

       IT IS THEREFORE ORDERED that the Motion Of The United States For An Order

Authorizing Payment From Inmate Trust Account (Doc. #137) filed May 10, 2021 is

SUSTAINED in part. The government shall apply $1,268.95 of the funds temporarily

encumbered from defendant’s inmate trust account to defendant’s restitution obligation.

Defendant shall pay the remaining $100.00 of his restitution obligation, beginning October 1,

2021, through monthly payments of $20.00 from his inmate trust account.

       Dated this 23rd day of August, 2021 at Kansas City, Kansas.

                                                            s/ Kathryn H. Vratil
                                                            KATHRYN H. VRATIL
                                                            United States District Judge


                                                -2-
